MEMORANDUM **
In these consolidated petitions for review, Narinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders denying his first and second motions to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005). We deny the petitions for review.
The BIA did not abuse its discretion in denying Singh’s first motion to reopen as untimely because he filed it 20 months after the BIA’s final decision. See 8 C.F.R. § 1003.2(c)(2). Singh also failed to demonstrate that he qualified for the changed country conditions exception to the 90-day time limit. See id.; see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004) (“The critical question is ... whether circumstances have changed sufficiently that a petitioner who did not have a legitimate claim for asylum now has a well-founded fear of future persecution.”). The BIA’s denial of Singh’s first motion to reopen was not “arbitrary, irrational, or contrary to law.” See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002).
The BIA did not abuse its discretion in concluding that Singh’s second motion to reopen was numerically barred. See 8 *584C.F.R. § 1003.2(c)(2) (generally permitting one motion to reopen to be filed).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.